                Case 19-40047-reg        Doc 40   Filed 12/02/20    Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF INDIANA
                                LAFAYETTE DIVISION

IN RE:                               )      CASE NO. 19-40047
William Crudden                      )      CHAPTER 13
Elizabeth Crudden                    )
       Debtors                       )

                                MODIFICATION OF PLAN


       Come now the Debtors, by their attorney, Harry J. Zembillas, and propose the following

modification to their plan:



       Debtors have paid a total of $69,088 through November 30, 2020. This shall constitute

       all payments through November 20, 2020. Beginning with the payment due December

       2020, Debtors shall pay Debtors shall pay $1,500 per month starting with their

       December 2020 payment and continue to pay $1,500 per month through the end of the

       plan term of 60 months, with a zero divident to unsecured creditors.



       All other plan terms remain unchanged.




                              Respectfully submitted
                       by:    /s/ HARRY ZEMBILLAS
                              Harry Zembillas, #20442-45
                              301 South Main Street
                              Crown Point, IN 46307
                              Attorney for Debtors
